                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ELESTINE DRISKELL,

       Plaintiff,                                   Case No. 16-cv-13825
                                                    Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN DEPARTMENT
OF HEALTH AND HUMAN SERVICES,

     Defendant.
__________________________________________________________________/

     ORDER DISMISSING COMPLAINT (ECF #1) WITHOUT PREJUDICE

       On October 27, 2016, Plaintiff Elestine Driskell filed this action against

Defendant, the State of Michigan Department of Health and Human Services. (See

Complaint, ECF #1.) Given the lack of progress in this case, the Court issued an

Order to Show Cause on March 30, 2017 (the “Show Cause Order”). (See ECF #4.)

In the Show Cause Order, the Court ordered Driskell to show cause, in writing, by

no later than April 20, 2017, why this action “should not be dismissed for failure to

prosecute.” (Id.) The Court warned Driskell that a “[f]ailure to respond [to the Show

Cause Order] may result in dismissal of the case.” (Id.)

       Driskell never responded to the Show Cause Order as the Court required, and

there have been no other developments in the case. The Court concludes that

Driskell is not prosecuting this action against Defendant. Accordingly, pursuant to


                                         1 
 
Local Rule 41.21, IT IS HEREBY ORDERED that Driskell’s Complaint (ECF #1)

is DISMISSED WITHOUT PREJUDICE.

 
                                                                   s/Matthew F. Leitman
                                                                   MATTHEW F. LEITMAN
                                                                   UNITED STATES DISTRICT JUDGE

Dated: March 26, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 26, 2019, by electronic means and/or
ordinary mail.

                                                                   s/Holly A. Monda
                                                                   Case Manager
                                                                   (810) 341-9764




                                                            
1
  The relevant provision of Local Rule 41.2 is as follows: “[W]hen it appears that …
the parties have taken no action for a reasonable time, the court may, on its own
motion after reasonable notice or on application of a party, enter an order dismissing
or remanding the case unless good cause is shown.” E.D. Mich. L.R. 41.2.
                                                                     2 
 
